DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/10/2020 and 4/10/2020 have been entered.

Claim Status
 Claims 1, 8, 12, 14 are amended. Claims 7, 17, 20, 21 are canceled. Claims 1-6, 8-16, 18-19 are pending.
 
 Response to Applicant Remarks
With regard to rejections under 35 USC 101, Applicant repeats, verbatim, remarks from the 9/27/2019 submission of remarks.  The following response is copied from the prior action.  
With regard to rejections under 35 USC 101, Applicant remarks, “…As described in paragraph [0004] of the printed publication, user accounts are being increasingly compromised and users may not want to risk saving their payment information in their accounts. Moreover, 
Further with regard to rejections under 35 USC 101, Applicant remarks, “…The claim includes additional features to ensure that the claim describes a process or product applied in a meaningful way.  As described in paragraph [0002] of the printed publication, the disclosure generally relates to purchasing electronic content on a wireless device and, more particularly, relates to using multimedia messaging service ("MMS") messaging to facilitate a transaction for purchasing the electronic content on the wireless device. Applicant asserts that this is not an abstract idea.” (Page 14 of Remarks).  Examiner again respectfully disagrees. The claims are 
Further with regard to rejections under 35 USC 101, Applicant notes (page 15) computer elements of the claims, and then remarks, “…Accordingly, the claims recite an application with, or by use of, a particular machine and are thus significantly more than the judicial exception. At least for this reason, Applicant respectfully asserts that the claims are directed to patent eligible subject matter…” (Page 16 of Remarks).  Examiner again respectfully disagrees. The computer elements cited by Applicant (wireless device, wireless network, server, content server) comprise generic elements, described at a very high level in Applicant’s specification, (see, for example, PGPub [24], “…The wireless device 10 can be any mobile technology computing device that connects to a wireless communication network…”  See also PGPub [27], “…networks 302 and 304 can be any type of wireless network utilizing a communications channel, such as a cellular data network, e.g., a Global System for Mobile Communication ("GSM") network, a Code-Division Multiple Access ("CDMA") network, an Universal Mobile Telecommunications System ("UMTS") network, an Evolution-Data Optimized ("EV-DO") network, a Long Term Evolution ("LTE") network, a wireless local network, a wide area network, and/or the like…”, “…networks 302 and 304 can connect the wireless device 10 to an electronic content server 350 that can identify and/or forward electronic content available for purchase. In some aspects, the electronic content server 350 can be a server of a publisher of electronic content...”).  These elements do 
Further with regard to rejections under 35 USC 101, Applicant remarks, “…An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer…Accordingly, the claims recite an improvement in computer-related technology itself and are thus significantly more than the judicial exception. At least for this reason, Applicant respectfully asserts that the claims are directed to patent eligible subject matter…” (Pages 16-17 of Remarks).  Examiner again respectfully disagrees; Applicant’s claims do not comprise any limitations that recite computer functions not previously performable; connecting devices, monitoring/determining/identifying data, receiving/sending data, subtracting data, updating data, downloading data all comprise previously-performable functions. (See cited prior art).
Further with regard to rejections under 35 USC 101, Applicant remarks, “…To the extent the present claims are considered abstract, the combination of claim limitations transform the abstract idea of a method for distributing electronic content to a wireless device into a particular, practical application of that abstract idea.” (Page 18 of Remarks).  Examiner again disagrees and notes the computer elements serve only to implement the abstract idea, and serve only to generally link the use of the judicial exception to a particular technological environment, and therefore do not integrate the abstract idea into a practical application.
 Further with regard to rejections under 35 USC 101, Applicant remarks, “The claims are not (1) “simply adding conventional computer components to well-known business practices;”…” (Page 18 of Remarks).  Examiner again disagrees; the claims do recite implementing the abstract idea (selling and distributing content, a well-known business practice) upon generic computer elements.  The claims are therefore not directed to statutory material.  The rejections under 35 USC 101 are maintained.


 With regard to rejections under 35 USC 112, Applicant has amended to overcome the rejection of Final Action dated 1/10/2020, paragraphs 23, 24 and 25.  However, as noted in Advisory Action, claim amendments intended to address the rejections of Final Action paragraph 24, have introduced new grounds of rejection as discussed below.


With regard to the prior art rejections, Applicant remarks, 
“…On page 20 the Official Action, the Examiner has determined and indicated that KNIGHT does not disclose “the user account identifier information comprises an identifier of the account associated with the user of the wireless device for a mobile virtual network operator” as previously recited by claim 7 and now recited by amended claim 1.  
Applicant agrees with the Examiner’s determination.  
In this regard, Applicant asserts that none of KNIGHT, DE CUBA, MOSHIR or DEDRICK teach or fairly disclose “the user account identifier information comprises an identifier of the account associated with the user of the wireless device for a mobile virtual network operator” as previously recited by claim 7 and now recited by amended claim 1. 

However, none of the reference sections of FIATAL teach or fairly disclose “the user account identifier information comprises an identifier of the account associated with the user of the wireless device for a mobile virtual network operator” as previously recited by claim 7 and now recited by amended claim 1…” (Page 23 of Remarks)

 Examiner respectfully disagrees and notes that Applicant has mischaracterized the rejections.  Knight is relied upon to disclose the user account identifier information comprises an identifier of the account associated with the user of the wireless device, see [100]:
“…For the purposes of implementing end user billing or end user tracking, and potentially end user support, it is important to be able to uniquely and separately identify every instance of a Software Application downloaded by every Handset and the Mobile Telephone Number (MSISDN) of the Handset … the DAA builds a unique reference number … related in the Server data store to the user's MSISDN which was acquired from the end user whilst they were requesting the Software Application (e.g. from the SMS requesting the application or the MSISDN collected on the web form, etc.). When the now Client-resident Software Application subsequently makes a request for Services from the Server it automatically provides the unique Software Application instance ID. Should the MSISDN be required then the unique instance ID can be used to look it up…”; see also [111], [113]. 

 
 Fiatal is relied upon only to disclose the wireless device for a mobile virtual network operator, see Col. 3 lines 31-52:
“The account record may include an identifying element such as a user's customer account number, user ID or user name, password, mobile device electronic serial number (ESN), mobile device telephone number, landline telephone number, credit card number, and so forth. The account record may also include a mobile virtual network service plan, connection information for the user's personal 
See also Col. 6 lines 12-15, col. 7 lines 26-34.
The combination of Knight and Fiatal therefore disclose the user account identifier information comprises an identifier of the account associated with the user of the wireless device for a mobile virtual network operator.  
Moreover, it is noted that the nature of the network operator comprises non-functional descriptive material; the nature of the operator, virtual or otherwise, is not functionally related to the method or system, and therefore does not serve to distinguish the claim over the prior art.

 Further with regard to the prior art rejections, Applicant further remarks, 
“Further, under 35 U.S.C. § 103, the USPTO bears the burden of establishing a prima facie case of obviousness. In re Fine, 837 F.2d 1071, 1074, 5 USPQ2d 1596, 1598 (Fed. Cir. 1988). An “expansive and flexible approach” should be applied when determining obviousness based on a combination of prior art references. KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). However, a claimed invention combining multiple known elements is not rendered obvious simply because each element was known independently in the prior art. Id. at 1741. Rather, there must still be some “reason that would have prompted” a person of ordinary skill in the art to combine the elements in the specific way that he or she did. Id. Also, modification of a prior art reference may be obvious only if there exists a reason that would have prompted a person of ordinary skill to make the change. Id. at 1740-41.
Applicant respectfully submits that a person of ordinary skill in the art would not combine KNIGHT, FIATAL, DE CUBA, and MOSHIR.” (Page 30 of Remarks).

Examiner again respectfully disagrees, and notes that motivation to combine was provided for each of the cited prior art references, and are presented again below.
 The prior art rejections are therefore maintained.  Citations have been adjusted as necessitated by claim amendments.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12 and 14 recite monitoring an amount of wireless services used and determining a wireless service account balance; transmitting … information regarding the plurality of electronic content available; receiving a selection indication of content from among the plurality of content available that includes an identifier of the selected electronic content; identifying a user of the wireless device based on information included in the selection indication, the information comprising user account identifier information; receiving a message including the user account identifier information for obtaining the selected electronic content; determining that a current wireless account balance of wireless service associated with the user account identifier information received in the message is greater than a purchase price of the selected content; subtracting the purchase price of the selected electronic content from a user account stored; transmitting a purchase confirmation for a purchase of the selected electronic content based on the user account identifier information included in the message; updating the wireless account balance based on a cost of the selected electronic  content; downloading the selected electronic content; wherein the user account identifier information comprises an identifier of the account associated with the user; wherein the message is encrypted (additional limitation of claim 14 which describes the data contained in the message).  
The limitations of monitoring an amount of services used, determining an account balance, transmitting information regarding content available, receiving a selection indication of content, identifying a user from information received, receiving a message including user account information, determining a current account balance for the identified user account is greater than the content purchase price, subtracting the purchase price from a stored account balance, transmitting a purchase confirmation, updating the balance and downloading the content, comprise an abstract idea of selling and distributing content and managing accounts, which comprise a commercial interaction involving sales and account activities and a method of organizing human activity.  Other than reciting, ‘wirelessly connecting a wireless device’, ‘to/over a wireless network’, ‘over a wireless communication channel’, ‘of a mobile network operator’; ‘with/from/in an electronic content server’; ‘by/from/of the wireless device’, ‘connecting the wireless device’, ‘over the wireless network’, ‘to the electronic content server’, ‘a plurality of electronic content available for download’, ‘multimedia messaging service message’, ‘for a mobile virtual network operator’, ‘electronic content server is implemented in a mobile virtual network operator cloud’, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claims fall within the 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of ‘wirelessly connecting a wireless device’, ‘to/over a wireless network’, ‘over a wireless communication channel’, ‘of a mobile network operator’; ‘with/from/in an electronic content server’; ‘by/from/of the wireless device’, ‘connecting the wireless device’, ‘over the wireless network’, ‘to the electronic content server’, ‘a plurality of electronic content available for download’, ‘multimedia messaging service message’, ‘for a mobile virtual network operator’, ‘electronic content server is implemented in a mobile virtual network operator cloud’.   These elements are recited at a high level of generality (i.e., as a generic computer elements/data structures performing generic computer element/data functions of monitoring data, making determination based upon data, providing data, receiving data, connecting devices/networks, determining if account balances exceed purchase price, transmitting purchase confirmation, updating account balances, and downloading content), such that the limitations reciting functions of the computer apparatus amount to no more generic computer elements applying the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not apply the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claims are directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements wirelessly connecting a wireless device, to/over a wireless network, over a wireless communication channel, of a mobile network operator; with/from/in an electronic content server; by/from/of the wireless device, connecting the wireless device, over the wireless network, to the electronic content server, a plurality of electronic content available for download, multimedia messaging service message, for a mobile virtual network operator, electronic content server is implemented in a mobile virtual network operator cloud, amount to no more than generic computer elements to apply the abstract idea.  Generic computer elements implementing an abstract cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-6, 8-11, recite: providing activation and metering of the wireless service, forwarding…information regarding the plurality of electronic content available, message is encrypted, decrypting the encrypted…message, extract the user account identifier information for the purchase of the selected electronic content, subtracting the purchase price of the selected electronic content from the current account balance,  providing activation and metering of the wireless service… for access; forwarding…information regarding the plurality of electronic content available; encrypting the …message; decrypting the encrypted … message … to extract the user account identifier information for the purchase of the selected electronic content; determining… whether the user of the wireless device is authorized to purchase the selected electronic content; forwarding a…message… that comprises authorization information; subtracting the purchase price of the selected electronic content from the current account balance; sending a remaining balance of the account; forward the selected electronic content.  Dependent claims 13, 15-16, 18-19 recite maintaining the wireless account associated with the wireless device; and subtracting the purchase price of the selected electronic content from the current account balance; message is encrypted; providing activation and metering; encrypting the…message; decrypting the encrypted…message…to extract the user account identifier information for the purchase of the selected electronic content; subtracting the purchase price of the selected electronic content from the current account balance; a determination…whether the user of the wireless device is authorized to purchase the selected electronic content; receiving…a…message including authorization information.  These limitations serve only to further extend the implemented abstract idea of selling and distributing selected content to a device.  Furthermore, the recitation of the computer elements amount to no more than generic components to implement the abstract idea, and does not integrate the abstract idea into a practical application.  The additional elements of a wireless device, a wireless network, a mobile network operator, a server, an electronic content server, electronic content, a multimedia messaging service message, a mobile virtual network operator cloud, mobile virtual network operator, wireless service, wireless network implemented by the mobile network operator, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial interaction; specifically, monitoring an amount of services used, determining an account balance, transmitting information regarding content available, receiving a selection indication of content, identifying a user from information received, receiving a 
Accordingly, claims 1-6, 8-16, 18-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis. 


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-6, 8-16, 18-19 are 
With regard to claims 1, 12, the claims recite, “…wirelessly connecting a wireless device to a wireless network over a wireless communication channel of implemented by a mobile network operator…”  (Emphasis added.)  As noted in the Advisory Action, the language, ‘wireless communication channel of implemented by…’ is not clear.  Moreover, it is not clear if the network or channel is to be implemented by the recited operator.  The claims are therefore rejected for being unclear.  Dependent claims 2-6, 8-11, 13, 15-16, 18-19 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitations are interpreted as “…wirelessly connecting a wireless device to a wireless network over a wireless communication channel of … a mobile network operator…,” and the network is interpreted as being ‘of’ the operator.
With regard to claim 14, the claim recites, “…wirelessly connecting a wireless device to a wireless network over a wireless communication channel of a mobile network operator…” As noted in the Advisory Action, the limitation is not clear, as it is not clear if ‘of a mobile device network operator’ refers to the recited network or the recited channel.  The claim is therefore unclear.  For purposes of examination, the phrase ‘of a mobile device network operator’, is interpreted as referring to the recited network.  


 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-6, 8-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Publication 2008/0109528), in view of Fiatal (US Patent 8,107,921), in further view of de Cuba (US Publication 2012/0231876), in further view of Moshir (US Publication 2009/0265552), in further view of Dedrick (US Patent 5,768,521).  
With regard to claims 1, 12 and 14,   Knight discloses A method for distributing electronic content to a wireless device ([75]), the method comprising: wirelessly connecting a wireless device to a wireless network over a wireless communication channel of implemented by a mobile network operator ([7], [8], [50], [57], [58]); 
connecting the wireless device over the wireless network to the electronic content server ([7], [8], [11]-[13], [50], [57], [58], [150], [153]), the electronic content server having a plurality of electronic content available for download, ([75], [141]); 
receiving in the electronic content server, from the a wireless device over the a wireless network, a selection indication from the wireless device of electronic content from among the plurality of electronic content available from the electronic content server ([141], [147], [155], that includes an identifier of selected electronic content ([75] (metadata of mobile content), [128], [193], [75], where content ‘on-demand’ discloses the user has identified content desired); 
identifying in the electronic content server a user of the wireless device based on information included in the selection indication, the information comprising user account identifier information ([158], [173], “… At the point of delivering the application to the end user, record the MSISDN of the user's device in the server's database. …” [174], “…Dynamically build into the application a unique reference number (or the MSISDN itself but an indirect reference to the MSISDN is safer for the user) which is related at the server to the actual MSISDN. …”[177], “…When the application requests the purchase of an item by the user, the application forwards the reference…” [193], where charging to a user’s phone is broadly interpreted as charging to a user account, and the premium messaging to first user’s phone indicates identifying information); 
receiving in the electronic content server, forwarded from the wireless device, a…message including the user account identifier information for obtaining the selected electronic content from the electronic content server ([99], [100], [172], [173], [177], 178], [184], [185]); 
transmitting a purchase confirmation to the wireless device for a purchase of the selected electronic content with the electronic content server based on the user account identifier information included in the … message ([173]-[178],[187]); and downloading from the electronic content server of the selected electronic content, to the wireless device ([75], [99], [200]). 
Knight discloses the electronic content server, as discussed above, and further discloses monitoring content purchases [157] and service use ([128], [132]), and a maximum credit limit ([183], [187], [190]), but does not specifically disclose determining an account balance.  However, monitoring with a electronic content server an amount of wireless services used by the wireless device, and determining a wireless service account balance (Col 3 lines 31-45, Col 4 lines 41-56, Col. 16 lines 36-42 and Figure 2, #260). Knight discloses the user account identifier information comprises an identifier of the account associated with the user of the wireless device ([100], [111], [113]) but does not specifically disclose a mobile virtual network operator.  However, Fiatal discloses user account identifier information an identifier of the account associated with the user of the wireless device for a mobile virtual network operator (Col. 3 lines 31-52, Col. 6 lines 12-15 and Col. 7 lines 26-34).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the content distribution method and system of Knight with the account balance services as taught by Fiatal because allowing device users to access monetized services from providers other than those associated with a mobile network service provider would have increased customer satisfaction and enhanced commercial opportunities (See Fiatal, Col. 1 lines 33-38). 
Knight further discloses determining, in the server, that a selection is within a set limit for a given user record/account ([183], [190], [113], [173]-[178]) but does not specifically disclose determining… that a current wireless account balance of wireless service associated with the user account identifier information received in the … message is greater than a purchase price of the selected electronic content.  However, de Cuba discloses determining … that a current wireless account balance of wireless service associated with the user account identifier information received in the … message is greater than a purchase price of the selected electronic content ([30], Figure 4 #430).  Knight discloses recording, at the server, the content purchases and cost ([156]), but does not specifically disclose updating the wireless account balance…based on a cost of the selected electronic content.  However, de Cuba discloses updating the wireless account balance…based on a cost of the selected electronic content ([5], [23]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the content distribution method and system of Knight, as modified by the account balance services of Fiatal, with the balance verification method of de Cuba because verifying account balances would decrease losses (See de Cuba [30]).
De Cuba discloses subtracting … the purchase price of the selected electronic content from a user account ([5], [23]), but does not specifically disclose that the subtracting is done in the electronic content server, or that the account is stored in the electronic content server.  However, Dedrick discloses subtracting in the electronic content server the purchase price of the selected electronic content from a user account stored in the electronic content server (Col. 2 lines 10-18, Col. 3 lines 60- Col. 4 line 5, Col. 5 line 55-58, and Figure 5a, #106, #108, which disclose metering server transferring titles/information; therefore, the metering server is interpreted as an ‘electronic content server’).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the content distribution method and system of Knight, as modified by the account balance services of Fiatal and the balance verification method of de Cuba with the account debiting in the content server as disclosed by Dedrick because maintaining an account for a user would enable ongoing content consumption without repeated contact with the provider; see Dedrick Col. 1 lines 45-56.
Knight discloses account identifier information in a message as discussed above, but does not specifically disclose a multimedia messaging service message.  However, Moshir discloses communicating by means of a multimedia messaging service message ([11], [62], and [71]).  It 
 With regard to the additional limitation of claims 12 and 14, Knight discloses transmitting to the wireless device from the electronic content server over the wireless network, information regarding the plurality of electronic content available from the electronic content server ([75], [141]).  
With regard to the additional limitations of claim 14, Moshir further discloses the multimedia messaging service message is encrypted by the wireless device ([11], [62], [71]).  Fiatal discloses the electronic content server is implemented in a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34). 

 With regard to claim 2, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 1 as discussed above.  Knight further discloses providing services of the wireless service to the wireless device from a …mobile network operator for access to the wireless network implemented by the a mobile network operator ([99]); and forwarding, from the electronic content server to the wireless device, information regarding the plurality of electronic content available over the wireless network ([111], [119], [120], [141-144], [147], [155], [172]).  Knight does not specifically disclose the  providing activation and metering of the wireless service to the wireless device from a virtual mobile network operator (Col. 1 lines 42-54, Col. 2 lines 1-10, Col. 4 lines 41-51, Col. 14 lines 36-50, Col. 16 lines 58-63).

 With regard to claim 3, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 1 as discussed above.   Moshir further discloses the multimedia messaging service message is encrypted by the wireless device ([11], [62], [71]) but does not specifically disclose the electronic content server is operated by a mobile virtual network operator cloud.  However, Fiatal discloses the electronic content server is operated by a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34).  Examiner points out that the operation of the electronic content server by a MVNO comprises intended use of the server.

With regard to claim 4, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 3 as discussed above.   Knight further discloses extract the identifier information for the purchase of the selected electronic content ([99], [100], [172], [173], [177], 178], [184], [185]).  Moshir further discloses decrypting the encrypted multimedia messaging service message to extract information ([11], [75]).  Fiatal discloses the mobile virtual network operator (Col. 6 lines 12-15 and Col. 7 lines 26-34).   

With regard to claim 5, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 1 as discussed above.   De Cuba further discloses subtracting the purchase price of the selected electronic content from the current account balance of wireless service ([23]). 

With regard to claims 6 and 15, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claims 5 and 12 as discussed above.    Knight further discloses providing services of the wireless service to the wireless device from a …mobile network operator for access to the wireless network implemented by the a mobile network operator ([99]); and forwarding, from the electronic content server to the wireless device, information regarding the plurality of electronic content available over the wireless network ([111], [119], [120], [141-144], [147], [155], [172]), extract the identifier information for the purchase of the selected electronic content ([99], [100], [172], [173], [177], 178], [184], [185]).    Knight does not specifically disclose the services include activation and metering, or that the services are provided from a virtual mobile network operator.  However, Fiatal discloses providing activation and metering of the wireless service to the wireless device from a virtual mobile network operator (Col. 1 lines 42-54, Col. 2 lines 1-10, Col. 4 lines 41-51, Col. 14 lines 36-50, Col. 16 lines 58-63), wherein the electronic content server is implemented in a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34).   Moshir further discloses encrypting the multimedia messaging service message by the wireless device ([11], [62], [71]), and decrypting the encrypted multimedia messaging service message to extract information ([11], [75]).  Fiatal discloses the mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34).    Examiner points out that the operation of the electronic content server by a MVNO comprises intended use of the server.  Moreover, Examiner notes that the recitation of different entities performing different operations within the method does not affect the performing of the method.  For example, extracting data comprises the same method steps regardless of the location or entity performing the step.  The recitation of a particular entity performing an operation in a method claim is viewed as a nominal recitation of structure and does not serve to distinguish a claimed invention over the prior art.  See Ex parte PFEIFFER, 135 USPQ 31 (Bd. Pat. App. & Int. 1961). 

With regard to claims 8 and 18, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claims 1 and 12 as discussed above.  Fiatal further discloses determining with the electronic content server whether the user of the wireless device is authorized to purchase the selected electronic content. (Col. 14 lines 36-50, and Col. 7 lines 26-34, Fiatal discloses the content server may be the MVNO server or another associated server).  Examiner also notes that the recitation of different entities performing different operations within the method does not affect the performing of the method.  For example, determining a device is authorized comprises the same method steps regardless of the location or entity performing the step.  The recitation of a particular entity performing an operation in a method claim is viewed as a nominal recitation of structure and does not serve to distinguish a claimed invention over the prior art.  See Ex parte PFEIFFER, 135 USPQ 31 (Bd. Pat. App. & Int. 1961). 

With regard to claim 9, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 1 as discussed above.  Knight further discloses forwarding a…message from the electronic content server that comprises authorization information to the wireless device ([187], [188]).  Knight does not specifically disclose the message comprises a multimedia messaging service message.  However, Moshir discloses a multimedia messaging service message ([11], [62], [71]).  

With regard to claim 10, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 1 as discussed above.  De Cuba further discloses subtracting the purchase price of the selected electronic content from the current account balance of wireless service ([23]), sending a remaining balance of the account to the wireless device ([24]). 

With regard to claim 11, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 1 as discussed above.  Knight further discloses enabling the electronic content server to forward the selected electronic content to the wireless device over the wireless network ([75], [99], [200]).  De Cuba further discloses subtracting the purchase price of the selected electronic content from the current account balance of wireless service ([23]).   

With regard to claim 13, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 12 as discussed above.   maintaining the wireless account associated with the wireless device by a mobile virtual network operator (Col. 3 lines 31-36, Col. 4 lines 41-46, Col. 6 lines 12-15, Col. 7 lines 26-34).  De Cuba discloses subtracting the purchase price of the selected electronic content from the current account balance of wireless service ([23]).   

With regard to claim 16, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 15 as discussed above.  De Cuba further discloses subtracting the purchase price of the selected electronic content from the current account balance of wireless service ([23]).   

With regard to claim 19, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, disclose the limitations of claim 12 as discussed above.   Knight further discloses receiving in the wireless device a … message including authorization information generated by the electronic content server ([187], [188]).  Knight does not specifically disclose a multimedia messaging service message.  However, Moshir discloses a multimedia messaging service message ([11], [62], [71]).  Examiner points out that ‘generated by the electronic content server’ is not positively recited.   

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, which were also presented in Advisory Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685